                            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                           Chicago District Office
                                                                                         JCK Federal Building
                                                                                   230 S. Dearborn, Suite 2920
Justin Mulaire                                                                             Chicago, IL 60604
Direct dial: 312-872-9666                                                            Website: www.eeoc.gov
justin.mulaire@eeoc.gov


                                                July 8, 2021

Via ECF
Honorable William C. Griesbach
Eastern District of Wisconsin - Green Bay
Jefferson Court Building
125 S. Jefferson Street – Room 102
Green Bay, WI 54301-4541


                     RE:     EEOC v. Wal-Mart Stores East, LP
                             Case No. 1:17-cv-00070

Dear Judge Griesbach:

       This letter provides additional points and authority on several issues addressed during
yesterday’s hearing.

          1.         Admissibility of Walmart’s Position Statement

        A position statement submitted by an employer during an EEOC investigation is
admissible, for example to illustrate shifting or inconsistent explanations of an employment
decision. See Donley v. Stryker Sales Corporation, 906 F.3d 635, 638 (7th Cir. 2018) (“[A]n
employer’s shifting factual accounts and explanations for an adverse employment decision can
often support a reasonable inference that the facts are in dispute and that an employer’s stated
reason was not the real reason for its decision.”); see also Thomas v. Big Lots Stores, 2016 WL
1746366, *2 (N.D. Ind. May 3, 2016) (“[Position] statements may be admissible as an admission
of a party opponent or a prior inconsistent statement, and a jury can determine the weight to be
given them.”) (collecting cases).

         That an employer’s prior explanation of a matter that was untruthful may also be
evidence of reckless disregard, supporting a claim for punitive damages. See Bruso v. United
Airlines, 239 F.3d 848, 858 (7th Cir. 2001) (“A plaintiff may also establish ... reckless disregard
... by showing that the defendant’s employees lied, either to the plaintiff or to the jury, in order to
cover up their discriminatory actions.”).

        Walmart contends that a position statement is covered by Title VII’s prohibition on
disclosing conciliation efforts, contained in 42 U.S.C. § 2000e-5(b). This court previously
analyzed and rejected this proposition in Brooks v. Grandma’s House Day Care Centers, Inc.,
227 F.Supp.2d 1041, 1042-45 (E.D. Wis. 2002). As the statute and Brooks make clear,
“conciliation” occurs only after the Commission investigates a charge and makes a determination




            Case 1:17-cv-00070-WCG Filed 07/09/21 Page 1 of 3 Document 224
on it. A position statement submitted prior to that determination is part of the investigation, not
conciliation.

2.     Attendance Records of Other Hourly Employees Are Admissible

       The attendance records of Karen Becker and Deborah Moss (Plaintiff’s Trial Exhibit
Nos. 25, 27) show that Walmart does not, in reality, treat frequent early departures as rendering
employees unqualified to work at a Walmart store.

        Walmart contends that because Becker and Moss had different job titles and duties, the
jury can infer nothing from Walmart’s treatment of their early departures. In Coleman v.
Donahoe, the Seventh Circuit rejected such an inflexible approach. See 667 F.3d 835, 848-49
(2012). “The question is not whether the employer classified the comparators in the same way,
but whether the employer subjected them to different employment policies. Comparators need
only be similar enough to enable a meaningful comparison.” Id. (internal quotation marks and
citation omitted). Moreover, the employees need not have the same immediate supervisors; the
fact that they ultimately report up to the same higher-level decisionmakers can suffice. See
Perez v. Thorntons, 731 F.3d 699, 707-08 (7th Cir. 2013); Coleman, 667 F.3d at 848.

        Becker, Moss, and Spaeth were similar enough to enable a meaningful comparison for
the limited purpose of assessing whether Walmart truly considered employees with such
attendance records unqualified to even be in the workplace. They were all hourly employees.
All worked at the same Manitowoc Walmart store, ultimately reporting to the same store
manager. The Walmart attendance policy, on its face, applied to all store employees. See Trial
Exh. 1054. Indeed, Walmart itself contends in this case that “regular attendance is an essential
function of every job.” See Defendant’s Motion in Limine No. 4 (ECF No. 185) at 11 (emphasis
added). Having staked out that broad position, Walmart cannot now complain that evidence
contradicting it is inadmissible.

        During the periods covered by the exhibits, Becker left early on over 100 occasions, and
Moss on over 200 occasions. As with Spaeth, most of these early departures were manager-
approved. The function of this evidence is not to compare the precise levels of discipline meted
out to each employee for attendance issues. Rather, the fact that Walmart continued to employ
these individuals at all — and indeed for an extended period of time — belies the company’s
stark claim that such employees are not even qualified for their jobs.

          Becker and Moss’s records concern periods leading up to 2008 — a time around the middle
rather than the end of Spaeth’s employment — and Walmart argues that it began to take a stricter
approach later in that period. But a tightening of attendance practices is not conclusive evidence that
the company fundamentally changed the qualifications needed to work in its stores. Even if it were,
it is the sort of competing factual consideration that is more properly weighed by the jury. To the
extent Walmart can identify some risk that the jury will consider these records for some other,
improper purpose, the appropriate solution would be a limiting instruction, not complete
exclusion of the evidence.

        Walmart asserts that Spaeth not simply that its actions were motivated by her attendance, but
that she was unqualified because of her attendance. The plain implication of that defense is that,

                                                   2

         Case 1:17-cv-00070-WCG Filed 07/09/21 Page 2 of 3 Document 224
despite making use of her labor for 16 years and rating her performance satisfactory, Walmart did so
not because she was actually qualified but rather as some kind of act of charity for an employee with
a disability. Records of other, non-disabled employees with similar attendance patterns and who the
company similarly employed for a long period of time undermine that defense and should be
considered by the jury.

3.     Evidence of a Tortfeasor’s Wealth is Relevant to Punitive Damages

         The longstanding rule has been that “evidence of a tortfeasor’s wealth is traditionally
admissible as a measure of the amount of punitive damages that should be awarded....” See City of
Newport v. Fact Concerts, 453 U.S. 247, 270 (1981). Although Walmart suggests that the Seventh
Circuit altered this rule for corporations in Zazu Designs v. L’Oreal, 979 F.2d 499 (7th Cir. 1992), a
careful analysis of that decision reveals that Zazu’s discussion of punitive damages was dictum. See
Donald v. Wexford Health Sources, 266 F.Supp.3d 1097 (C.D. Ill. 2017) (also surveying other cases
that interpret Zazu). As the Donald court concluded, a corporate defendant’s financial resources are
relevant to the question of punitive damages.

        Accordingly, Walmart’s objection to the relevance of the sheet of financial data set forth in
Trial Exhibit No. 41 should be overruled.


                                               Sincerely,

                                               s/Justin Mulaire
                                               U.S. Equal Employment Opportunity Commission
                                               230 S. Dearborn St., Ste. 2920
                                               Chicago, IL 60604
                                               312-872-9666
                                               justin.mulaire@eeoc.gov




                                                   3

         Case 1:17-cv-00070-WCG Filed 07/09/21 Page 3 of 3 Document 224
